Four fines in one day. Worked out largest fine. Court of Appeals released on habeas corpus. Reversal sought.
Brown was fined by the Municipal Court of Cincinnati, on three different charges and on the same day by the Court of Common Pleas of Hamilton County on a fourth charge; none of the fines were specifically declared to be cumulative.
Having served out the term of the largest fine, he brought action in habeas corpus in the Court of Appeals seeking his release.
The Court of Appeals held that unless the various sentences specifically provided that one fine was to be served out after another had been completed, all four fines would be served at the same time. Brown was accordingly released.
This action is filed in the Supreme Court as a matter of right because it originated in the Court of Appeals. The sheriff seeks to1 reverse the holding.